 



Exhibit 10.1
United Community Financial Corp.
2007 LONG-TERM INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



United Community Financial Corp.
2007 LONG-TERM INCENTIVE PLAN
INDEX

     
SECTION
  DESCRIPTION
 
   
1
  Purpose of the Plan
 
   
2
  Definitions
 
   
3
  Types of Awards Covered
 
   
4
  Administration
 
   
5
  Eligibility
 
   
6
  Shares of Stock Subject to the Plan
 
   
7
  Stock Options
 
   
8
  Stock Appreciation Rights
 
   
9
  Restricted Stock
 
   
10
  Performance Awards
 
   
11
  Other Stock-Based Incentive Awards
 
   
12
  Rights in the Event of Resignation,
 
  Removal or Termination
 
   
13
  Rights in Event of Death, Disability
 
  or Retirement
 
   
14
  Award Agreements
 
   
15
  Tax Withholding
 
   
16
  Change of Control
 
   
17
  Dilution or Other Adjustment
 
   
18
  Transferability
 
   
19
  Amendment, Termination or Modification
 
   
20
  General Provisions
 
   
21
  Plan Effective Date
 
   
22
  Plan Termination
 
   
23
  Governing Law

 



--------------------------------------------------------------------------------



 



United Community Financial Corp.

1



--------------------------------------------------------------------------------



 



2007 LONG-TERM INCENTIVE PLAN
SECTION 1
Purpose of the Plan

1.1   The purpose of the United Community Financial Corp. 2007 Long-Term
Incentive Plan is to attract and retain qualified directors, directors emeritus
and employees and to strengthen the mutuality of interests between such
directors, directors emeritus and employees and the Corporation’s shareholders
by providing directors, directors emeritus and employees with a proprietary
interest in pursuing the long-term growth, profitability and financial success
of the Corporation.

SECTION 2
Definitions

2.1   Unless the context indicates otherwise, the following terms, when used in
this Plan, shall have the meanings set forth in this Section:

  a)   “Affiliate” means (i) a member of a controlled group of corporations of
which the Corporation is a member or (ii) an unincorporated trade or business
which is under common control with the Corporation as determined in accordance
with Section 414(c) of the Code, and the regulations issued thereunder. For
purposes hereof, a “controlled group of corporations” shall have the meaning set
forth in Section 1563(a) of the Code determined without regard to
Sections 1563(a)(4) and (e)(3)(c) of the Code.     b)   “Award” means a grant or
award under this Plan in the form of an Option, an SAR, Restricted Shares, a
Performance Award or any other stock-based incentive award.     c)   “Board”
means the Board of Directors of the Corporation.     d)   “Change of Control”
means an event defined in Section 16 of this Plan.     e)   “Code” means the
Internal Revenue Code of 1986, as amended, and related Treasury Regulations.    
f)   “Committee” means any Committee comprised of two or more Outside Directors
designated by the Board to administer the Plan in accordance with Section 4 of
this Plan.     g)   “Common Shares” means the common shares, without par value,
of the Corporation.     h)   “Corporation” means United Community Financial
Corp.     i)   “Deferred Shares” means an award made pursuant to Section 11 of
this Plan of the right to receive Common Shares in lieu of cash thereof at the
end of a specified time period.     j)   “Director” means any member of the
Board of Directors of the Corporation or the Board of Directors of a Subsidiary.
    k)   “Director Emeritus” means any director emeritus of the Corporation or a
Subsidiary.     l)   “Disability” means permanent and total disability within
the meaning of Section 22(e)(3) of the Code.     m)   “Effective Date” means the
date defined in Section 21.1 of this Plan.

2



--------------------------------------------------------------------------------



 



  n)   “Employee” means any full-time employee of the Corporation or any of its
Subsidiaries (including Directors or Directors Emeritus who are employed on a
full-time basis by the Corporation or any of its Subsidiaries).     o)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.     p)  
“Fair Market Value” of a Common Share on a given date shall be based upon the
last sales price or, if unavailable, the average of the closing bid and asked
prices of a Common Share on such date (or, if there was no trading or quotation
in the Common Shares on such date, on the next preceding date on which there was
trading or quotation) if the Common Shares are listed on a national securities
exchange or quoted on an interdealer quotation system. If the Common Shares are
not listed on a national securities exchange or quoted on an interdealer
quotation system, the Fair Market Value of a Common Share shall be determined by
the Committee in good faith based upon the best available facts and
circumstances at the time.     q)   “Grantee” means a person granted an Award
under this Plan.     r)   “Immediate Family” means, with respect to a given
Grantee, that Grantee’s parents, spouse, brothers, sisters, children or
grandchildren (including adopted children or grandchildren).     s)   “ISO”
means an Award that is intended to qualify as an incentive stock option under
Section 422 of the Code, as now or hereafter constituted.     t)   “Non-Employee
Director” means a Director or Director Emeritus of the Corporation or a
Subsidiary who is not an Employee nor has been an Employee at any time during
the prior one-year period.     u)   “NQSO” means an Award that is not intended
to qualify as an incentive stock option under Section 422 of the Code, as now or
hereafter constituted.     v)   “Options” refers collectively to NQSOs and ISOs
issued under this Plan.     w)   “OTS” means the Office of Thrift Supervision,
Department of the Treasury.     x)   “Outside Director” means a non-employee
Director or Director Emeritus within the meaning of Rule 16b-3(b)(3) under the
Exchange Act, or any successor thereto, who is also an “outside director” within
the meaning of Section 162(m) of the Code and the regulations thereunder.     y)
  “Performance Award” means an Award under the Plan, payable in cash, Common
Shares, other securities or other awards which confers on the holder thereof the
right to receive payments upon the achievement of certain performance goals
during the performance periods established by the Committee.     z)   “Permitted
Transferee” means any individual or entity as defined in Section 18.2 of this
Plan.     aa)   “Plan” means this 2007 Long-Term Incentive Plan as set forth
herein and as amended from time to time.     bb)   “Restricted Shares” means an
Award of Common Shares subject to restrictions on transfer and/or any other
restrictions on incidents of ownership as the Committee may determine.     cc)  
“Retirement” means the retirement of a Grantee between ages 60 and 64 with 15 or
more years of service to the Corporation or a Subsidiary, or the retirement of a
Grantee at or after age 65, or as such meaning may be modified by the Committee
or Board in the future.     dd)   “Rules” means Rule 16(b)(3) and any successor
provisions promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

3



--------------------------------------------------------------------------------



 



  ee)   “SAR” means an Award constituting the right to receive, upon surrender
of the right, but without payment, an amount payable in stock or cash, as
determined by the Committee.     ff)   “Subsidiary or Subsidiaries” means any
entity or entities in which the Corporation owns a majority of the voting power.
    gg)   “Ten Percent Shareholder” means any Grantee who owns more than 10% of
the combined voting power of all classes of stock of the Corporation, within the
meaning of Section 422 of the Code.     hh)   “Terminated for Cause” means any
removal of a Director or discharge of an Employee for personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of a
material provision of any law, rule or regulation (other than traffic violations
or similar offenses) or a material violation of a final cease-and-desist order
or for any other action of a Director or Employee which results in a substantial
financial loss to the Corporation or a Subsidiary.

SECTION 3
Types of Awards Covered

3.1   Awards granted under this Plan may be:

  a)   Options which may be designated as:

  (i)   NQSOs; or     (ii)   ISOs;

  b)   SARs;     c)   Restricted Shares;     d)   Performance Awards; or     e)
  other forms of stock-based incentive awards.

SECTION 4
Administration

4.1   This Plan shall be administered by the Committee. The members of the
Committee shall be appointed from time to time by the Board. Members of the
Committee shall serve at the pleasure of the Board, and the Board may from time
to time remove members from, or add members to, the Committee. Subject to the
provisions of this Plan and applicable law, the Committee shall have full
discretion and the exclusive power to:

  a)   select the Employees, Directors and Directors Emeritus who will
participate in the Plan and to make Awards to such Employees and Directors;    
b)   determine the times at which Awards shall be granted and any terms and
conditions with respect to Awards as shall not be inconsistent with the
provisions of this Plan; and     c)   resolve all questions relating to the
administration of this Plan and applicable law.

4



--------------------------------------------------------------------------------



 



4.2   The interpretation of, and application by, the Committee of any provision
of this Plan shall be final and conclusive. The Committee, in its sole
discretion, may establish rules and guidelines relating to this Plan as it may
deem appropriate.   4.3   A majority of the members of the Committee shall
constitute a quorum for the transaction of business. An action in writing by all
members of the Committee then serving shall be fully effective as if the action
had been taken by unanimous vote at a meeting duly called and held.   4.4   The
Committee may employ such legal counsel, consultants, and agents as it may deem
desirable for the administration of this Plan and may rely upon any opinion
received from any retained counsel or consultant and any computation received
from any retained consultant or agent. The Committee shall keep minutes of its
actions under this Plan.

SECTION 5
Eligibility

5.1   The individuals who shall be eligible to participate in this Plan shall be
Directors, Directors Emeritus, officers, management, and such other key
Employees of the Corporation and the Subsidiaries as the Committee may from time
to time determine.

SECTION 6
Shares of Stock Subject to the Plan

6.1   Awards may be granted with respect to the Common Shares.

6.2   Shares delivered upon exercise of an Award, at the election of the Board,
may be Common Shares that are authorized but previously unissued, or Common
Shares reacquired by the Corporation, or both.

6.3   The maximum number of Common Shares that may be issued pursuant to Awards
granted under this Plan, subject to adjustment as provided in Section 17 of this
Plan, shall be 2,000,000 Common Shares. For the purpose of computing the total
number of Common Shares available for Awards under this Plan, there shall be
counted against the foregoing limitation the number of Common Shares subject to
issuance upon exercise of Awards as of the dates on which such Awards are
granted. If any Awards are forfeited, terminated or exchanged for other Awards,
or expire unexercised, the Common Shares which were subject to such Awards shall
again be available for Awards under this Plan to the extent of such forfeiture,
termination or expiration; provided, however, that forfeited shares or other
securities shall not be available for further Awards if the Grantee has realized
any benefits of ownership from such shares.

6.4   Notwithstanding any other provision of this Plan to the contrary, subject
to adjustment as provided in Section 17 of this Plan, the maximum number of
Common Shares that may be issued to any individual during the term of this Plan
pursuant to Options granted under this Plan shall be 25% of the number of Common
Shares that may be issued pursuant to this Plan, all of which may be granted as
ISOs.

SECTION 7
Stock Options

7.1   The Committee may grant Options, as follows, which shall be evidenced by a
stock option agreement and may be designated as NQSOs or ISOs:

  a)   NQSOs

  (i)   A NQSO is a right to purchase a specified number of Common Shares during
a period determined by the Committee, not to exceed ten years, at a price
determined by the

5



--------------------------------------------------------------------------------



 



      Committee that is not less than the Fair Market Value of the Common Shares
on the date the Option is granted.

  (ii)   The exercise price of the NQSO may be paid in cash. At the discretion
of the Committee, the exercise price may also be paid by the tender of Common
Shares to the Corporation or through a combination of Common Shares and cash or
through such other means as the Committee determines are consistent with the
purpose of this Plan and applicable law. No fractional Common Shares will be
issued or accepted by the Corporation.

  b)   ISOs

  (i)   No ISO may be granted under this Plan to a Non-Employee Director.

  (ii)   To the extent the aggregate Fair Market Value (determined at the time
of the grant of the Award) of the number of Common Shares with respect to which
ISOs are exercisable under all plans of the Corporation or a Subsidiary for the
first time by a Grantee during any calendar year exceeds $100,000, or such other
limit as may be required by the Code, such ISOs shall be treated as NQSOs to the
extent of such excess.

  (iii)   No ISO may be exercisable more than:

  A)   ten years after the date the ISO is granted in the case of a Grantee who
is not a Ten Percent Shareholder on the date the ISO is granted; and

  B)   five years after the date the ISO is granted in the case of a Grantee who
is a Ten Percent Shareholder on the date the ISO is granted.

  (iv)   The exercise price of any ISO shall be determined by the Committee and
shall not be less than:

  A)   the Fair Market Value of the Common Shares subject to the ISO on the date
of grant in the case of a Grantee who is not a Ten Percent Shareholder on the
date the ISO is granted; and

  B)   110 percent of the Fair Market Value of the Common Shares subject to the
ISO on the date of grant in the case of a Grantee who is a Ten Percent
Shareholder on the date the ISO is granted.

  (v)   The Committee may provide that the exercise price under an ISO may be
paid by one or more of the methods available for paying the exercise price of an
NQSO under Section 7.1(a)(ii) of this Plan.

SECTION 8
Stock Appreciation Rights

8.1   The amount payable with respect to each SAR shall be equal in value to the
applicable percentage of the excess, if any, of the Fair Market Value of a
Common Share on the exercise date over the exercise price of the SAR. The
exercise price of the SAR shall be determined by the Committee and shall not be
less than the Fair Market Value of a Common Share on the date the SAR is
granted. SARs may be granted in tandem with an Option in which event the Grantee
has the right to elect to exercise either the SAR or the Option. Upon the
election to exercise one of these Awards, the other Award is subsequently
terminated.

8.2   In the case of an SAR granted in tandem with an ISO to an Employee who is
a Ten Percent Shareholder on the date of such grant, the amount payable with
respect to each SAR shall be equal in value to the applicable percentage of the
excess, if any, of the Fair Market Value of a Common Share on the exercise

6



--------------------------------------------------------------------------------



 



    date over the exercise price of the SAR, which exercise price shall not be
less than 110 percent of the Fair Market Value of a Common Share on the date the
SAR is granted.

8.3   The applicable percentage, exercise price and exercise period of an SAR
shall be established by the Committee at the time the SAR is granted.

SECTION 9
Restricted Stock

9.1   Restricted Shares are Common Shares that are issued to a Grantee at a
price determined by the Committee, which price may be zero, and are subject to
restrictions on transfer and/or such other restrictions on incidents of
ownership as the Committee may determine.

9.2   The Committee shall specify in the restricted share award agreement the
terms upon which Restricted Shares shall vest.

9.3   The Committee may, in its discretion, provide for accelerated vesting of
Restricted Shares upon the achievement of specified performance goals to be
determined by the Committee.

9.4   A Grantee may make an election under Section 83(b) of the Code.

SECTION 10
Performance Awards

10.1   A Performance Award granted under this Plan:

  a)   may be denominated or payable in cash, Common Shares, Restricted Shares,
other securities or other Awards; and

  b)   shall confer on the holder thereof the right to receive payments, in
whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee or a majority of the Outside Directors,
excluding Directors Emeritus, shall establish.

10.2   Subject to the terms of this Plan and any applicable Award agreement, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Committee.

SECTION 11
Other Stock-Based Incentive Awards

11.1   The Committee may from time to time grant Awards under this Plan that
provide a Grantee the right to purchase Common Shares or units that are valued
by reference to the Fair Market Value of the Common Shares (including, but not
limited to, phantom securities or dividend equivalents) or to receive Deferred
Shares. Such Awards shall be in a form determined by the Committee (and may
include terms contingent upon a Change of Control); provided that such Awards
shall not be inconsistent with the terms and purposes of this Plan.

7



--------------------------------------------------------------------------------



 



SECTION 12
Rights in the Event of Resignation, Removal or Termination

12.1   The Committee may provide for the exercise of Options in installments and
upon such terms, conditions and restrictions as it may determine subject to
applicable law and the other requirements of this Plan.

12.2   Except in the event of the death, Disability or Retirement of a Grantee,
upon the resignation or removal from the board of directors of any Grantee who
is an Outside Director or upon the termination of employment of a Grantee who is
not an Outside Director (unless Terminated for Cause), any Option which has not
yet become exercisable or any other Award which has not yet vested shall
thereupon terminate and be of no further force or effect, and, unless the
Committee shall specifically state otherwise at the time an Option is granted,
any Option which has become exercisable shall terminate if it is not exercised
before the earlier to occur of the date of its expiration or three months after
such resignation, removal or termination of employment or directorship.

12.3   Unless the Committee shall specifically state otherwise at the time an
Award is granted, in the event the employment or the directorship of a Grantee
is Terminated for Cause, any Option that has not been exercised and any other
Award that has not vested shall thereupon terminate and be of no further force
or effect.

12.4   An Option granted hereunder shall be exercisable, in whole or in part,
only by written notice delivered in person or by mail to the Secretary of the
Corporation at its principal office, specifying the number of Common Shares to
be purchased and accompanied by payment thereof and otherwise in accordance with
the stock option award agreement pursuant to which the Option was granted.

SECTION 13
Rights in Event of Death, Disability or Retirement

13.1   If a Grantee dies, becomes subject to a Disability or enters Retirement
prior to termination of his or her right to exercise an Option in accordance
with the provisions of his or her stock option award agreement without having
totally exercised the Option, the Option will become exercisable in full on the
date of the Grantee’s death, Disability or Retirement, (i) in the event of the
Grantee’s death, by the Grantee’s estate or by the person who acquired the right
to exercise the Option by bequest or inheritance, (ii) in the event of the
Grantee’s Disability, by the Grantee or his or her personal representative or
(iii) in the event of a Grantee’s Retirement, by the Grantee.

13.2   In the event of the Grantee’s death, Disability or Retirement, the Option
shall not be exercisable after the date of its expiration or more than twelve
months from the date of the Grantee’s death, Disability or Retirement, whichever
first occurs.

13.3   If a Grantee dies, becomes subject to a Disability or enters Retirement
prior to the vesting of any other Award, all Awards that have not expired and
which are then held by any Grantee (or the person or persons to whom any
deceased Grantee’s rights have been transferred) shall become fully and
immediately vested and exercisable.

13.4   The date of Disability of a Grantee shall be determined by the Committee.

SECTION 14
Award Agreements

14.1   Each Award granted under this Plan shall be evidenced by an award
agreement, as the Committee may deem appropriate, between the Grantee to whom
the Award is granted and the Corporation, setting forth the number of Common
Shares, SARs, or units subject to the Award and such other terms and conditions
applicable to the Award not inconsistent with this Plan.

14.2   The award agreement for an Option shall also be referred to as a stock
option award agreement.

8



--------------------------------------------------------------------------------



 



SECTION 15
Tax Withholding

15.1   The Committee may establish such rules and procedures as it considers
desirable in order to satisfy any obligation of the Corporation to withhold
federal income taxes or other taxes with respect to any Award made under this
Plan. Such rules and procedures may provide:

  a)   in the case of Awards paid in Common Shares, the Corporation may withhold
Common Shares otherwise issuable upon exercise of such Award in order to satisfy
withholding obligations, unless otherwise instructed by the Grantee or unless
the Committee determines otherwise at the time of Grant; and

  b)   in the case of an Award paid in cash, that the withholding obligation
shall be satisfied by withholding the applicable amount and paying the net
amount in cash to the Grantee; provided that the requirements of the Rules, to
the extent applicable, must be satisfied with regard to any withholding pursuant
to clause (a).

SECTION 16
Change of Control

16.1   For the purpose of this Plan, a “Change of Control” of the Corporation
means:

  (i)   a change of control of the Corporation within the meaning of the Home
Owners’ Loan Act of 1933, as amended, and the Rules and Regulations promulgated
by the OTS, as in effect on the Effective Date (provided, that in applying the
definition of change of control as set forth under the rules and regulations of
the OTS, the Board shall substitute its judgment for that of the OTS);     (ii)
  the time at which any “person” (as the term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the Corporation’s outstanding securities
ordinarily having the right to vote at the election of directors;     (iii)  
the time at which individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of a least 75% of the directors
comprising the Incumbent Board, or whose nomination for election by the
Corporation’s shareholders was approved by the same Nominating Committee serving
under an Incumbent Board shall be, for purposes of this clause (iii), considered
as though he were a member of the Incumbent Board;     (iv)   the consummation
of a plan of reorganization, merger, consolidation, sale of all or substantially
all the assets of the Corporation or similar transaction in which the
Corporation is not the resulting entity;     (v)   the approval by shareholders
of a proxy statement proposal submitted by someone other than management of the
Corporation seeking shareholder approval of a plan of reorganization, merger or
consolidation of the Corporation or similar transaction with one or more
corporations as a result of which the outstanding             shares of the
class of securities then subject to the plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Corporation; or
    (vi)   a completed tender offer for 20% or more of the voting securities of
the Corporation by anyone other than the Corporation.

9



--------------------------------------------------------------------------------



 



16.2   In the event of a Change of Control affecting the Corporation, then,
notwithstanding any provision of this Plan or of any provisions of any Award
agreements entered into between the Corporation and any Grantee to the contrary,
all Awards that have not expired and which are then held by any Grantee (or the
person or persons to whom any deceased Grantee’s rights have been transferred)
shall, as of such Change of Control, become fully and immediately vested and
exercisable and may be exercised for the remaining term of such Awards;
provided, however, that in the event that any exercise or receipt of an Award in
connection with a Change of Control alone, or in the aggregate with other
payments to a Grantee, would result in the imposition of a penalty tax pursuant
to Section 280G of the Code, such exercise or receipt would remain subject to
any vesting schedule set forth in an Award.

SECTION 17
Dilution or Other Adjustment

17.1   If the Corporation is a party to any merger or consolidation, or
undergoes any merger, consolidation, separation, reorganization, liquidation or
the like, the Committee shall have the power to make arrangements, which shall
be binding upon the holders of unexpired Awards, for the substitution of new
Awards for, or the assumption by another corporation of, any unexpired Awards
then outstanding hereunder.   17.2   In the event of any change in
capitalization affecting the Common Shares, such as a stock split, stock
dividend, recapitalization, merger, consolidation, spin-off, split-up,
combination or exchange of shares or other form of reorganization, or any other
change affecting the Common Shares, including a distribution (other than normal
cash dividends) of Corporation assets to shareholders, the Committee shall
conclusively determine the appropriate adjustment in the terms of outstanding
Awards, including the option prices of outstanding Options, and the number and
kind of shares or other securities as to which outstanding Awards shall be
exercisable, and the aggregate number of shares with respect to which Awards may
be granted.   17.3   The existence of this Plan and the Awards granted hereunder
shall not affect or restrict in any way the right or power of the Board or the
shareholders of the Corporation to make or authorize the following: any
adjustment, recapitalization, reorganization or other change in the
Corporation’s capital structure or its business; any merger, acquisition or
consolidation of the Corporation; any issuance of bonds, debentures, preferred
or prior preference stocks ahead of or affecting the Corporation’s capital stock
or the rights thereof; the dissolution or liquidation of the Corporation or any
sale or transfer of all or any part of its assets or business; or any other
corporate act or proceeding, including any merger or acquisition which would
result in the exchange of cash, stock of another company or options to purchase
the stock of another company for any Award outstanding at the time of such
corporate transaction or which would involve the termination of all Awards
outstanding at the time of such corporation transaction.

SECTION 18
Transferability

18.1   Except as set forth in Section 18.2 of this Plan, no Award shall be sold,
pledged, assigned, transferred, or encumbered by a Grantee other than by will or
by the laws of descent and distribution.   18.2   Only an NQSO may be pledged,
assigned, or transferred by a Grantee to another individual provided that the
NQSO is pledged, assigned, or transferred without consideration by a Grantee,
subject to such rules as the Committee may adopt, to (i) a member of the
Grantee’s Immediate Family, (ii) a trust solely for the benefit of the Grantee
and his or her Immediate Family or (iii) a partnership or limited liability
company whose only partners or members are the Grantee and his or her Immediate
Family (hereinafter referred to as the Permitted Transferee); provided that the
Committee is notified in advance in writing of the terms and conditions of any
proposed pledge, assignment or transfer and the Committee determines

10



--------------------------------------------------------------------------------



 



    that such pledge, assignment or transfer complies with the requirements of
this Plan and the applicable Award agreement.

18.3   Any pledge, assignment or transfer of an Award that does not comply with
the provisions of this Plan and the applicable Award agreement shall be void and
unenforceable against the Corporation.   18.4   All terms and conditions of a
pledged, assigned or transferred Award shall apply to the beneficiary, executor,
administrator, and Permitted Transferee, whether one or more, of the Grantee
(including the beneficiary, executor and administrator of a permitted
transferee), including the right to amend the applicable Award agreement;
provided that the Permitted Transferee shall not pledge, assign or transfer an
Award other than by will or by the laws of descent and distribution.

SECTION 19
Amendment, Termination or Modification

19.1   Without further approval of the shareholders of the Corporation, the
Board may at any time terminate this Plan, or may amend it from time to time in
such respects as the Board may deem advisable, except that the Board may not,
without approval of the shareholders, make any amendment which would
(i) increase the aggregate number of Common Shares that may be issued under this
Plan, except for adjustments pursuant to Section 17 of this Plan,
(ii) materially modify the requirements as to eligibility for participation in
this Plan, or (iii) materially increase the benefits accruing under this Plan.
The above notwithstanding, the Board may amend this Plan to take into account
changes in applicable securities, federal income tax and other applicable laws.
  19.2   The Board may authorize the Committee to direct the execution of an
instrument providing for the modification of any outstanding Award which the
Board believes to be in the best interests of the Corporation; provided,
however, that no such modification, extension or renewal shall confer on the
holder of such Award any right or benefit which could not be conferred on him by
the grant of a new Award at such time and shall not materially decrease the
holder’s benefits under the Award without the consent of the holder of the
Award, except as otherwise permitted under this Plan.

SECTION 20
General Provisions

20.1   No Awards may be exercised by a Grantee if such exercise, and the receipt
of cash or stock thereunder, would be, in the opinion of counsel selected by the
Corporation, contrary to law or the regulations of any duly constituted
authority having jurisdiction over this Plan.   20.2   A bona fide leave of
absence approved by a duly constituted officer of the Corporation shall not be
considered interruption or termination of service of any Grantee for any
purposes of this Plan or Awards granted thereunder, except that no Awards may be
granted to an Employee while he or she is on a bona fide leave of absence.  
20.3   Nothing contained in this Plan or in an Award agreement granted
thereunder shall confer upon any Grantee any right to (i) continue in the employ
of the Corporation or any of its Subsidiaries or continue serving on the Board
or the Board of Directors of a Subsidiary, or (ii) interfere in any way with the
right of the Corporation or any of its Subsidiaries to terminate the Grantee’s
employment or service on the Board at any time.   20.4   Any Award agreement may
provide that shares issued upon exercise of any Awards may be subject to such
restrictions, including, without limitation, restrictions as to transferability
and restrictions constituting substantial risks of forfeiture as the Committee
may determine at the time such Award is granted.

11



--------------------------------------------------------------------------------



 



SECTION 21
Plan Effective Date

21.1   This Plan shall become effective on the date of its adoption by the
shareholders of the Corporation (the “Effective Date”).

SECTION 22
Plan Termination

22.1   No Award may be granted under this Plan on or after the date which is ten
years following the Effective Date, but Awards previously granted may be
exercised in accordance with their terms.

SECTION 23
Governing Law

23.1   This Plan and all actions taken hereunder shall be governed by and
construed in accordance with the laws of the State of Ohio, except to the extent
federal law shall be deemed applicable.

12